Citation Nr: 1632176	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a low back condition, to include arthritis.

2.  Entitlement to service connection for a neck condition, to include arthritis.

3.  Entitlement to service connection for osteoporosis.  

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the Board hearing, the record held open for 30 days for the submission of additional evidence.  

The case was remanded for additional development in December 2014.  The development included affording the Veteran VA examinations.  The requested development has been completed, and the case has been returned to the Board for further appellate review.

The issue of entitlement to service connection for basal cell carcinoma of the face was previously before the Board and was remanded for additional development in December 2014.  A March 2015 rating decision granted service connection for basal cell carcinoma.  The issue of entitlement to service connection for basal cell carcinoma is no longer before the Board, as the grant of service connection was a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a low back condition, service connection for a neck condition and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Osteoporosis is not etiologically related to service, to include Agent Orange exposure in service.


CONCLUSION OF LAW

Osteoporosis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the RO initially provided the Veteran with notice of the evidence required to substantiate the claim in an August 2007 letter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter advised the Veteran how disability ratings and effective dates are assigned.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record indicates that the RO obtained all available information relevant to the claim being decided.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran. 

The Veteran was afforded a VA examination in February 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2015 opinion is adequate, as it was predicated on a review of the claims file, contained a description of the history of the disability at issue, considered the relevant medical facts and principles and provided opinions as to the etiology of the Veteran's osteoporosis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Osteoporosis

The Veteran asserts that current osteoporosis is related to Agent Orange exposure in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2015). 

Certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309 (2015).  Osteoporosis is not such a chronic disease.

If a veteran was exposed to an herbicide agent during active military service, as is the case here, the Veteran was in the Republic of Vietnam from May 1966 to June 1967; a number of diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Osteoporosis is not one of the specified diseases.  A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395  (2007). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Private treatment records reflect that a bone mineral density test was completed in September 2006.   A report of the findings of the bone mineral density test noted that the bone mineral density of the right femur was markedly low.  VA treatment records dated in July 2006 reflect a diagnosis of osteoporosis. 

The Veteran had a VA examination in February 2015.  The examiner opined that Agent Orange has not been linked with osteoporosis.  The examiner opined that it can be caused by advanced age, low calcium and vitamin D intake, decreased physical activity, smoking, alcohol consumption, hormone deficiencies and/or certain medications.  The examiner opined that it is not related to the Veteran's service.  

There is no probative medical evidence of record of a nexus between the Veteran's osteoporosis and his active service, to include the Veteran's Agent Orange exposure.  To the extent that the Veteran himself contends that there is a relationship between Agent Orange exposure and osteoporosis, his statements do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a result, the Veteran's assertions do not constitute competent medical evidence in support of this claim.

The Board finds that the preponderance of the evidence is against the claim for service connection for osteoporosis. 

ORDER

Service connection for osteoporosis is denied. 




							(Continued on the next page)

REMAND

Service Connection for Low Back and Neck Condition

The Veteran asserts that his current low back and neck disabilities are related to his duties in service in Vietnam.  In a November 2008 written statement, the Veteran reported that he carried a backpack that weighed 100 pounds.  He noted that his neck disability could be related to wearing a steel helmet. 

The Veteran had a VA examination in February 2015.  The Veteran reported that his back pain had its onset in service and occurred again after injuries at the Postal Service.  The Veteran reported that he recalled injuries in 1985, 1992 and 2001.    The VA examiner diagnosed degenerative changes of the cervical spine and multilevel disc disease at the thoracolumbar junction with grade 1 spondylolisthesis at L5-S1.  The examiner opined that a low back injury is not related to service.  The examiner indicated that the opinion was based on a lack of treatment in service and a post service record relating his back disability to an injury in the U.S. Postal Service.  The examiner opined that the claimed neck condition is less likely than not related to service.  The examiner also opined that it did not have its onset in service and is not otherwise related to service.  The examiner indicated that the opinion was based on a review of records in VBMS and no service treatment records other than the Veteran's contention. 

In the opinions pertaining to the Veteran's claimed back and neck disabilities, the February 2015 examiner relied on absence of treatment for back and neck conditions in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  Because the Veteran is a combat Veteran, his testimony of back pain during service is presumed to be credible if consistent with the time, place, and circumstances of his service.   See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Pertinent to the claim, VA medical records reflect that the Veteran reported a history of back pain since service.  VA treatment records reflect that the Veteran reported a history of shrapnel injury to the back during service.  In this regard, a VA outpatient treatment record dated in January 2012 reflects that the Veteran reported low back pain for 40 years that started in Vietnam.  A March 2008 VA examination for PTSD shows that he reported that he was wounded by shrapnel in the back during a firefight.  A May 2009 VA outpatient record noted a history of friendly fire to the back.  Although a shrapnel injury is not documented in service treatment records, the Veteran's testimony of a type of back injury is credible based on his participation in combat.  

Further, post-service treatment records reflect that the Veteran had workers' compensation due to a back injury at the Postal Service.  However, to date, there has not been an attempt to obtain the worker's compensation records.  


 On remand, the Veteran should be asked on remand to identify any and all workers' compensation records pertaining to a back injury and the AOJ should undertake efforts to obtain such records.   The case should then be forwarded to the February 2015 VA examiner for an addendum opinion.

Service Connection for Sleep Apnea

The Veteran claims service connection for sleep apnea, to include as secondary to service-connected PTSD.  The Veteran had a VA examination for sleep apnea in February 2015.  The examiner noted that the Veteran does not have sleep apnea and has no symptoms consistent with sleep apnea.  The examiner was unable to provide an opinion regarding the relationship of sleep apnea and PTSD.  The examiner noted that questions as to whether sleep apnea is caused or aggravated by PTSD must be addressed by a mental health professional.  

VA treatment records show that a diagnosis of obstructive sleep apnea was rendered in May 2015.  In light of the diagnosis of obstructive sleep apnea, a remand is warranted to obtain an addendum opinion from the February 2015 VA examiner.  A medical opinion regarding the relationship of sleep apnea and service-connected PTSD should be obtained from a mental health professional.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain an appropriate authorization for workers' compensation records from U.S. Postal Service.  Then attempt to obtain Worker's Compensation records regarding back injuries in 1985, 1991 and 2002.  The Veteran should be notified of the status of all requests and if the records are determined to be unavailable.  

2.  Then, request a supplemental opinion from the February 2015 VA back and neck examiner.  The examiner should review the electronic claims folder, including any new records received since the February 2015 examination.  If the February 2015 examiner is not available, the opinion should be completed by a similarly qualified clinician.  The examiner should address the following questions:

a) The examiner should provide an opinion as to whether a current low back condition, to include arthritis, at least as likely as not (50 percent or greater likelihood) had its onset in service or is otherwise related to service.  

b) The examiner should provide an opinion as to whether a current neck condition, to include arthritis,  at least as likely as not (50 percent or greater likelihood) had its onset in service or is otherwise related to service.  

c) The examiner should consider the following evidence:   

1) the Veteran's statement and testimony of back pain during service after carrying heavy packs of supplies;

2) the Veteran's contention that his neck pain is related to carrying heavy packs of supplies and wearing a helmet;  

3) a March 2008 VA examination and a May 2009 VA outpatient record which noted a history of an injury to the back;

4) VA treatment records dated in January 2012, which noted a history of back pain since service; 
 
5) any workers' compensation records pertaining to a back injury, if associated with the record.

The examiner is advised that the Veteran is presumed to have sustained back and neck injuries in combat, notwithstanding the lack of in-service documentation. 38 U.S.C.A. § 1154(b).

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  Request a supplemental opinion from the February 2015 sleep apnea examiner.  The examiner should review the VA sleep study dated in May 2015.

The examiner should provide an opinion as to whether sleep apnea had its onset during service or is otherwise causally related to service, including combat during service.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

4.  Forward the Veteran's claims folder to a VA mental health examiner for review.  Based on the review of the file, the examiner is requested to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's obstructive sleep apnea is proximately due to, or aggravated (permanently worsened) by, service-connected PTSD.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

5.  Following the completion of the requested development, readjudicate the claims in a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


